Haskell, J.
Upon the trial the defendant justified the speaking of words charged to be slanderous as true. The presiding justice charged the jury: “Now the burden of this branch of the *367case is upon the defendant. He must satisfy you by a preponderance of the evidence by clear and convincing proof that the words were actually true in order to exonerate himself from liability for having uttered them.”
Exceptions were sustained to the rule above given in a case from the same court in French v. Day, 89 Maine, 441. The opinion in that case disposes of this one.

Exceptions sustained.